Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2020 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 8/17/2020 that has been entered and made of record. Examiner’s amended is filed with supplemental response based on the examiner’s interview.
Response to after Non-Final
3.	Claim 1, 9 and 17 are currently amended. Claims 3, 11 and 19are cancelled.  No new claims are added. No new matter is added.
Allowable Subject Matter
4.	Claims 1-2, 4-10, 12-18 and 20 are allowed.

EXAMINER’S AMENDMENT
5.	The application has been amended as follows: 
Claims 1, 9 and 17 are amended with the correction of the formula elements and are listed below as a supplemental amendment dated 6/15/2022 attached.
Specification
6.	Applicant has amended specification para0055 and 0056 to reflect the formula and description of the formula elements correctly. 
 Following is Examiner's statement of reason for allowance.
 7.	Independent claim 1, 9 and 17 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  a method for evaluating quality of content, comprising:  determining text content;  inputting the text content to a content classifying model, wherein the content classifying model is adapted to determine a probability of the text content belonging to a category; and 
determining, according to the probability of the category and a weight of the category, an evaluated value of quality of the text content, wherein the weight represents importance of the category with respect to another category, 
         wherein the method further comprises: acquiring the weight based on a formula 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is a normalized penalty for an mth category, and represents the weight, wherein 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 denotes a penalty coefficient of content of the mth category being identified as of an xth category, wherein             
                
                    
                        C
                    
                    
                        i
                        x
                    
                
            
         denotes a penalty coefficient of content of an ith category being identified as of the xth category, wherein n denotes a number of pre-classified vulgar categories, wherein a degree of vulgarity increases with i, wherein i ranges from 0 to n-1. 
8.	Claims 2, 4-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for evaluating quality content of claim 1.
9.	Claims 10, 12-16 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the electronic equipment of claim 9.
10. 	Claims 18 and 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 17 as the non-transitory computer readable storage medium of claim 17.10.	The closet prior art of Natwar Modani (US 2018/0011931) in view of Yin Chen (US 2017/0046510) in further view of Sun H. Ahn (US 2012/0032783) in further view of Jiqun Shi (US 2018/0260490) teaches method and system for evaluating content but further fails to teach a method for evaluating quality of content, comprising:  determining text content;  inputting the text content to a content classifying model, wherein the content classifying model is adapted to determine a probability of the text content belonging to a category; and determining, according to the probability of the category and a weight of the category, an evaluated value of quality of the text content, wherein the weight represents importance of the category with respect to another category, wherein the method further comprises: acquiring the weight based on a formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
wherein 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is a normalized penalty for an mth category, and represents the weight, wherein 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 denotes a penalty coefficient of content of the mth category being identified as of an xth category, wherein             
                
                    
                        C
                    
                    
                        i
                        x
                    
                
            
         denotes a penalty coefficient of content of an ith category being identified as of the xth category, wherein n denotes a number of pre-classified vulgar categories, wherein a degree of vulgarity increases with i, wherein i ranges from 0 to n-1.
11.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677